— In an action to recover the balance due on certain promissory notes, the defendants appeal from a judgment of the Supreme Court, Westchester County (Burrows, J.), entered January 4, 1991, which granted the plaintiffs motion for summary judgment in lieu of complaint. The notice of appeal from a decision dated November 27, 1990, is deemed a premature notice of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The defendants have failed to raise any triable issue of fact (see, CPLR 3212 [b]). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.